10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA
LUIS ALBERTO MENDEZ JIMENEZ, Case No. 2:18-cv-00044 JAM-KJN
Plaintiff,
PRETRIAL CONFERENCE ORDER
Vv.

COUNTY OF SACRAMENTO, et al.,

Defendants.

)
)
)
)
)
)
)
)
)
)
)

 

 

 

Pursuant to court order, a Pretrial Conference was held on
December 20, 2019 before Judge John Mendez. Douglas L. Gordon
appeared as counsel for plaintiff; Neal C. Lutterman appeared as
counsel for defendants. After hearing, the Court makes the
following findings and orders:

I. JURISDICTION/VENUE

 

Jurisdiction is predicated upon 28 U.S.C. §§ 1331 and 1343,
and has previously been found to be proper by order of this court,
as has venue. Those orders are confirmed.

II. JURY/NON-JURY

Both parties have demanded a jury trial.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

III. STATEMENT TO BE READ TO JURY
No later than January 27, 2020, the parties shall E-file a
joint statement of the case that may be read to the jury at the
beginning of jury selection.
IV. UNDISPUTED FACTS
1. The County of Sacramento contracts with the Regents of

the University of California Davis to provide Jail Psychiatric

Services (“JPS”) to inmates housed at RCCC and the Main Jail.
2. On August 15, 2016 plaintiff Luis Alberto Mendez Jimenez
(“Mr. Mendez”) was detained and arrested by Immigration and Customs

Enforcement federal officers in San Jose, California for being in
the United States illegally and was transferred from their local
San Jose office to RCCC in the County of Sacramento Jail the same
day.

3. Upon arrival at RCCC, Mr. Mendez was seen by County of
Sacramento nurse Ming-Huei Wu for medical intake.

4. Nurse Wu referred Mr. Mendez to JPS through a telephone
referral to JPS nurse Sandra Venus.

5. Nurse Venus faxed information regarding this referral to
the JPS office at RCCC that same night.

6. JPS social worker Danielle Dass met with Mr. Mendez on
the morning of August 16, 2016 for the purpose of conducting a
Clinical Assessment and Suicide Risk Assessment.

7. Mr. Mendez was also seen on August 16 by County nurse

Manjeet Kaur for a Physical Examination.

8. Mr. Mendez was then seen August 22 by JPS nurse Charlene
Williams.
9. As a result, Mr. Mendez is now quadriplegic.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

V. DISPUTED FACTUAL ISSUES

 

Plaintiff’s Disputed Factual Issues:

 

1. Whether plaintiff attempted suicide two times in the six
months prior to his detention at RCCC, in February 2016 and June
2016.

2. Whether plaintiff had a documented history of two suicide
attempts in February 2016 and June 2016, and was on prescribed

anti-psychotic medication as of the date of his detention.

3. Whether plaintiff was hospitalized for each such suicide
attempt.
4. Whether plaintiff was prescribed Zyprexa (olanzapine),

which was effective in treating his mental illness, following each
suicide attempt.

5. Whether plaintiff took his prescribed Zyprexa on a daily
basis, as prescribed, and refilled his prescription as directed.

6. Whether, at the time of his detention by immigration
officers, plaintiff requested permission to retrieve his Zyprexa
from his home before being taken away, but such permission was
denied.

7. Whether plaintiff contacted a family member from RCCC to
have her go to his home to try to identify and/or retrieve his
Zyprexa, but she was unable to locate it.

8. Whether the mental health care provided by the Regents to
plaintiff fell below the applicable standard(s) of care.

9. Whether the mental health care provided by the Regents
caused plaintiff’s suicide attempt.

10. Whether JPS did not have a real system of mental health

care at all.

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

11. Whether JPS relied solely on medication and crisis
response.

12. Whether JPS social worker Danielle Dass was negligent in
her clinical assessments of plaintiff and defendant Regents are
responsible for this negligence.

13. Whether JPS social worker Danielle Dass was deliberately
indifferent in her clinical assessments of plaintiff.

14. Whether nurse practitioner Charlene Williams was
negligent in her clinical assessments of plaintiff and defendant
Regents are responsible for this negligence.

15. Whether nurse practitioner Charlene Williams was
deliberately indifferent in her clinical assessments of plaintiff.

16. Whether the mental health care that the Regents provided
to Plaintiff met the standards of care and contributed to
Plaintiff’s attempted suicide and resulting physical injuries.

17. Whether CHS nurse Ming-Huei Wu recorded in her chart that
plaintiff had attempted suicide 2 times within the past 4-6 months.

18. Whether CHS nurse Ming-Huei Wu recorded in her chart that
plaintiff was taking psychiatric medications within the past 30
days.

19. Whether plaintiff told Nurse Wu that he obtained his
psychiatric medications from a pharmacy located on Bascom Avenue in
San Jose.

20. Whether CHS nurse Ming-Huei Wu recorded in her chart that
plaintiff had taken his most recent dose of medication the day
before her encounter with him.

21. Whether CHS nurse Ming-Huei Wu recorded in her chart that

plaintiff had been hospitalized for psychiatric treatment within

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

the past 30 days.

22. Whether CHS nurse Ming-Huei Wu recorded in her chart that
plaintiff had a history of anxiety and panic attacks.

23. Whether CHS nurse Ming-Huei Wu reported to JPS Nurse
Sandra Venus that plaintiff had a history of several suicide
attempts.

24. Whether CHS nurse Ming-Huel Wu reported to JPS Nurse
Sandra Venus that plaintiff was currently on psychiatric
medication.

25. Whether CHS nurse Ming-Huei Wu reported to JPS Nurse
Sandra Venus that plaintiff had taken his last does of psychiatric
medication the day before his encounter with Nurse Wu.

26. Whether Nurse Venus reported to JPS social worker
Danielle Dass that plaintiff had a history of several suicide
attempts.

27. Whether Nurse Venus reported to JPS social worker
Danielle Dass that plaintiff was currently on psychiatric
medication.

28. Whether Nurse Venus reported to JPS social worker
Danielle Dass that plaintiff had taken his last does of psychiatric
medication the day before his encounter with Nurse Wu.

29. Whether plaintiff reported to CHS Nurse Manjeet Kaur that
he had a history of anxiety and panic attacks.

30. Whether plaintiff reported to CHS Nurse Manjeet Kaur that
he had a history of more than one suicide attempts.

31. Whether Ms. Dass reviewed the chart of Nurse Wu.

32. Whether Ms. Dass reviewed the chart of Nurse Kaur.

33. Whether plaintiff told Ms. Dass he had been taking

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

psychiatric medications.

34. Whether plaintiff told Ms. Dass he felt better on the
medications.

35. Whether plaintiff told Ms. Dass he was hearing voices.

36. Whether plaintiff told Ms. Dass he had a history of more
than one suicide attempts.

37. Whether Ms. Dass noted in her chart that plaintiff had
been taking psychiatric medications.

38. Whether Ms. Dass noted in her chart that plaintiff was
hearing voices.

39. Whether Ms. Dass noted in her chart that plaintiff had a
history of more than one suicide attempts.

40. Whether Ms. Dass had internal inconsistencies in her
chart regarding whether plaintiff had attempted suicide, was on
psychiatric medications, had been hospitalized, and was hearing
voices, among other inconsistencies.

41. Whether Ms. Dass failed to reconcile inconsistencies and
discrepancies between her own information and information contained
elsewhere in the eChart system, including from Nurse Wu’s chart,
from Nurse Kaur’s chart, and Nurse Venus’s referral note.

42. Whether Ms. Dass obtained an authorization to permit her
to inquire with outside pharmacies or health providers regarding
plaintiff’s psychiatric medications, or whether she attempted to

make any inguiry regarding the specific medication he had been

prescribed.

43. Whether Ms. Dass performed a Suicide risk assessment of
plaintiff.

44. Whether Ms. Dass’s suicide risk assessment met the

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

applicable standard of care.

45. Whether Ms. Dass rendered any diagnosis of plaintiff.

46. Whether Nurse Charlene Williams reviewed the charts
available to her from the eChart system.

47. Whether Ms. Williams reviewed the chart of Nurse Wu.

48. Whether Ms. Williams reviewed the chart of Nurse Kaur.

49. Whether Ms. Williams reviewed the chart of Ms. Dass.

50. Whether plaintiff told Ms. Williams he had been taking
psychiatric medications.

51. Whether plaintiff told Ms. Williams he was hearing
voices.

52. Whether plaintiff told Ms. Williams he had a history of
more than one suicide attempts.

53. Whether Ms. Williams noted in her chart that plaintiff
had been taking psychiatric medications.

54. Whether Ms. Williams noted in her chart that plaintiff
was hearing voices.

55. Whether Ms. Williams noted in her chart that plaintiff
had a history of more than one suicide attempts.

56. Whether Ms. Williams failed to reconcile inconsistencies
and discrepancies between her own information and information
contained elsewhere in the eChart system, including from Nurse Wu’s
chart, from Nurse Kaur’s chart, from Nurse Venus’s referral note
and from Ms. Dass’s chart.

57. Whether Ms. Williams obtained an authorization to permit
her to inquire with outside pharmacies or health providers
regarding plaintiff’s psychiatric medications, or whether she

attempted to make any inquiry regarding the specific medication he

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

had been prescribed.

58. Whether Ms. Williams rendered any diagnosis of plaintiff.

59. Whether Ms. Williams performed a suicide risk assessment
of plaintiff.

60. Whether Ms. Williams’s suicide risk assessment met the
applicable standard of care.

61. Whether Ms. Williams or Ms. Dass prescribed or provided
medication or other treatment for plaintiff at any time.

62. Whether Ms. Dass and Ms. Williams knew or should have
known that Mr. Mendez had been twice hospitalized for suicide
attempts within the past 6 months, that he was being maintained on
psychiatric medications, that he was suffering from anxiety and
panic attacks and that he was hearing voices.

63. Whether Ms. Dass and Ms. Williams failed to review the
mental health information available to them, failed to make any
inguiry regarding his prescribed medication, failed to properly
document the information they gathered, failed to offer him any
treatment and failed to schedule any sort of follow-up regarding
his mental health status.

64. Whether the mental health care provided by Ms. Dass and
Ms. Williams caused plaintiff to be left without any mental health
treatment.

65. Whether the mental health care provided by Ms. Dass and
Ms. Williams caused plaintiff’s mental health to deteriorate and
resulted in worsening of his mental health symptoms.

66. Whether the mental health care provided by Ms. Dass and
Ms. Williams caused plaintiff to attempt suicide in October 2016.

67. Whether, as a result of his suicide attempt, Luis Mendez

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

sustained comminuted fractures of his C5-C6 cervical vertebrae and
incomplete spinal cord injuries, for which he underwent emergency
fusion and corpectomy surgery on October 23, 2016, the date he
sustained the injuries. He has Class A tetraplegia which is
permanent in nature.

68. There is no significant dispute about the need for future
medical care; the parties have offered alternative Life Care Plans
which essentially differ regarding the type of attendant/facility
care. Plaintiff has had a Life Care Plan prepared which estimates
his future medical costs between approximately $6,400,00.00-
$12,100,000.00.

Defendants’ Disputed Factual Issues:

 

1. Whether the mental health care that was delivered to
Plaintiff by Danielle Dass, LCSW and Charlene Williams, N.P. was
within the standard of care.

2. Whether any failure by Danielle Dass, LCSW and Charlene
Williams, N.P. to provide mental health care that was adequate and
within the standard of care caused Plaintiff any harm.

3. Whether Defendants Danielle Dass, LCSW and Charlene
Williams, N.P. were deliberately indifferent to the serious medical
needs of Plaintiff in their delivery of mental health care to him.

4. Whether Danielle Dass, LCSW and Charlene Williams, N.P.
failed to protect Plaintiff from harm.

5. Whether Danielle Dass, LCSW and Charlene Williams, N.P.
knew or should have known that Plaintiff was suicidal at any time
during his detention at the Jail.

6. Whether the standard of care required that Plaintiff be

seen and evaluated by a JPS provider or clinician at any time

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

between August 23, 2016 and October 23, 2016.

7. Whether Plaintiff had any suicidal ideation or intent at
the commencement of his detention on August 15, 2016.

8. Whether there were any negligent acts, or failures to
act, on the part of Danielle Dass, LCSW and Charlene Williams, N.P.
in providing care and treatment to Plaintiff during his detention
at the Jail.

9, Whether there were any negligent acts, or failures to
act, on the part of Danielle Dass, LCSW and Charlene Williams, N.P.
in providing care and treatment to Plaintiff during his detention
at the Jail which caused Plaintiff any harm.

10. Whether Plaintiff’s suicide attempt on October 23, 2016
was foreseeable.

11. Whether Plaintiff’s suicide attempt on October 23, 2016
was preventable.

VI. DISPUTED EVIDENTIARY ISSUES

 

Plaintiff’s Evidentiary Issues:

 

Plaintiff anticipates bringing motions in limine to exclude
the following evidence:

1. To exclude evidence regarding plaintiff’s immigration
status and the reason for his detention, as well as his current and
future living in the United States, pursuant to California Evidence
Code section 351.2 and FRE 403.

2. To exclude evidence regarding plaintiff’s use of
methamphetamine prior to his detention, pursuant to FRE 403.

3. To preclude defense expert Joseph Penn, MD from
testifying regarding his diagnosis of plaintiff’s mental health

conditions, pursuant to Daubert v. Merrell Dow Pharmaceuticals,

10

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Inc., 509 U.S. 579 and following cases, and also to preclude Dr.
Penn from testifying regarding opinions not expressed either in his
report or in his deposition, pursuant to FRCP 26(a) (2), FRCP 37(c),
and this court’s Scheduling Order. Dr. Penn had never examined or
interviewed plaintiff Mendez and is thus unqualified to render an
opinion regarding his diagnosis. Dr. Penn was provided the June
2016 report of Dr. Bruce Gage, and the November 2016 report of
Lindsey Hayes, but failed to discuss those reports or opinions in
Dr. Penn’s report and was not prepared to discuss them at his
deposition.

4, The Court grants Plaintiff’s motions in limine identified
in the joint pretrial statement as FG 5C, S5E and SF (pp. 10-11).

Defendants’ Evidentiary Issues:

 

1. Defendants will move to preclude any evidence of,
testimony relating to, questioning regarding, or any reference to,
Dr. Bruce Gage or his inspection of the Sacramento County Jail, and
his report thereafter.

2. Defendants will move to preclude any evidence of,
testimony relating to, questioning regarding, or any reference to,
Eldon Vail or his inspection of the Sacramento County Jail, and his
report thereafter.

3. Defendants will move to preclude any evidence of,
testimony relating to, questioning regarding, or any reference to
any inspection of the Sacramento County Jail, or any report or
letter prepared after such inspection, by Disability Rights
California.

4. Defendants will move to preclude or limit the testimony

of Phillip Stanley concerning his review of, or reliance on, the

11

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Gage and or Vail report.

5. Defendants will move to exclude from evidence all expert
witness reports on grounds they constitute hearsay.

6. Defendants will move to preclude any evidence, inference,
question and/or argument that Charlene Williams was not legally
qualified to practice as a nurse practitioner in a psychiatric
setting.

7. Defendants will move to preclude Phillip Stanley from
opining on the standard of care, as well as the adequacy of
Danielle Dass, LCSW and Charlene Williams, N.P.s’ mental health
screenings or qualifications to perform such screenings.

VII. RELIEF SOUGHT

Plaintiff seeks economic damages in the amount of his medical
expenses, as well as noneconomic damages. Plaintiff is not making
any claim for loss of income or wages or punitive damages.

Defendants pray that Plaintiff take nothing by way of his
complaint.

VIII. POINTS OF LAW

Trial briefs may be E-filed with the court no later than
January 27, 2020. Any points of law not previously argued to the
Court should be briefed in the trial briefs.

IX. ABANDONED ISSUES

A number of defendants have been dismissed following a motion
to dismiss (The United States) and motions for summary judgment
(County of Sacramento and associated individual defendants; Gregory
Sokolov and Andrea Javist of the Regents). Apart from that,
plaintiff is not aware of any abandoned issues.

///

12

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

X. WITNESSES

Plaintiff's witness list is attached to this Pretrial
Conference Order as Exhibit A.

Defendants’ witness list is attached to this Pretrial
Conference Order as Exhibit B.

Each party may call a witness designated by the other.

A. No other witnesses will be permitted to testify unless:

(1) The party offering the witness demonstrates that the
witness is for the purpose of rebutting evidence which could not be
reasonably anticipated at the Pretrial Conference, or

(2) The witness was discovered after the Pretrial
Conference and the proffering party makes the showing required in
"B" below.

B. Upon the post-Pretrial discovery of witnesses, the
attorney shall prompt ly inform the court and opposing parties of
the existence of the unlisted witnesses so that the court may
consider at trial whether the witnesses shall be permitted to
testify. The evidence will not be permitted unless:

(1) The witnesses could not reasonably have been
discovered prior to Pretrial;

(2) The court and opposing counsel were promptly
notified upon discovery of the witnesses;

(3) If time permitted, counsel proffered the witnesses
for deposition;

(4) Tf time did not permit, a reasonable summary of the
witnesses' testimony was provided opposing counsel.

///
///

13

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

XI. EXHIBITS, SCHEDULES AND SUMMARIES

 

Plaintiff’s Exhibit List is attached to this Pretrial
Conference Order as Exhibit C.

Defendants’ Exhibit List is attached to this Pretrial
Conference Order as Exhibit D.

Each party may use an exhibit designated by the other.

A. No other exhibits will be permitted to be introduced
unless:

(1) The party proffering the exhibit demonstrates that
the exhibit is for the purpose of rebutting evidence which could
not be reasonably anticipated at the Pretrial Conference, or

(2) The exhibit was discovered after the Pretrial
Conference and the proffering party makes the showing required in
paragraph "B,” below.

B. Upon the post-Pretrial discovery of exhibits, the
attorneys shall promptly inform the court and opposing counsel of
the existence of such exhibits so that the court may consider at
trial their admissibility. The exhibits will not be received
unless the proffering party demonstrates:

(1) The exhibits could not reasonably have been
discovered prior to Pretrial;

(2) The court and counsel were promptly informed of
their existence;

(3) Counsel forwarded a copy of the exhibit(s) (if
physically possible) to opposing counsel. If the exhibit(s) may
not be copied, the proffering counsel must show that he has made
the exhibit(s) reasonably available for inspection by opposing

counsel.

14

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

As to each exhibit, each party is ordered to exchange copies
of the exhibit not later than fourteen (14) days before trial.
Each party is then granted five (5) days to file and serve
objections to any of the exhibits. In making the objection, the
party is to set forth the grounds for the objection. The parties
shall pre-mark their respective exhibits in accord with the Court’s
Pretrial Order. Exhibit stickers may be obtained through the
Clerk’s Office. An original and one (1) copy of the exhibits shall
be presented to Harry Vine, Deputy Courtroom Clerk, at 8:30 a.m. on
the date set for trial or at such earlier time as may be agreed
upon. Mr. Vine can be contacted at (916) 930-4091 or via e-mail

at: hvine@caed.uscourts.gov. As to each exhibit which is not

 

objected to, it shall be marked and may be received into evidence
on motion and will require no further foundation. Each exhibit
which is objected to will be marked for identification only.

XII. DISCOVERY DOCUMENTS

 

The list of Plaintiff's discovery documents (portions of
deposition, interrogatories, and responses to requests for
admission) they intend to use at trial is attached as Exhibit E.

The list of Defendants’ discovery documents (portions of
deposition, interrogatories, and responses to requests for
admission) they intend to use at trial is attached as Exhibit F.

XIII. FURTHER DISCOVERY OR MOTIONS

 

Pursuant to the court's Status Conference Order, all discovery
and law and motion was to have been conducted so as to be completed
as of the date of the Pretrial Conference. That order is
confirmed. The parties are free to do anything they desire

pursuant to informal agreement. However, any such agreement will

15

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

not be enforceable in this court.
XIV. STIPULATIONS

As a result of this October 23, 2016 suicide attempt, Mr.
Mendez sustained fractures to his C5 and C6 cervical vertebrae and
underwent spinal fracture reduction and fusion surgery. He
sustained permanent spinal cord injury, resulting in permanent
tetraplegia, with neurogenic bladder and bowel, neurogenic skin,
and other sequelae of spinal cord injury.

The parties have stipulated that all records obtained by
subpoena in the discovery of this case be deemed authenticated,
such that custodians of records need not be called to testify.

The parties also stipulate that the entire Correctional Health
Services chart, including all Jail Psychiatric Services charts and
notation, may be admitted into evidence.

XV. AMENDMENTS/DISMISSALS

 

The parties do not anticipate or request any further
amendments or dismissals.

XVI. FURTHER TRIAL PREPARATION

 

A. Counsel are directed to Local Rule 285 regarding the
contents of trial briefs. Such briefs may be E-filed on or before
January 27, 2020.

B. Counsel are further directed to confer and to attempt to
agree upon a joint set of jury instructions. The joint set of
instructions shall be lodged via ECF with the court clerk on or
before January 27, 2020 and shall be identified as the "Jury
Instructions Without Objection." As to instructions as to which
there is dispute the parties shall submit the instruction(s) via

ECF as its package of proposed jury instructions also on or before

16

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

January 31, 2020. This package of proposed instructions should not
include the “Jury Instructions Without Objection” and should be
clearly identified as “Disputed Jury Instructions” on the proposed
instructions.

The parties shall e-mail a set of all proposed jury
instructions in word format to the Court’s Judicial Assistant, Jane

Klingelhoets, at: jklingelhoets@caed.uscourts.gov.

 

on It is the duty of counsel to ensure that a hard copy of

any deposition which is to be used at trial has been lodged with

the Clerk of the Court pursuant to Local Rule 133(j). The
depositions shall be lodged with the court clerk no later than
January 27, 2020. Counsel are cautioned that a failure to
discharge this duty may result in the court precluding use of the
deposition or imposition of such other sanctions as the court deems
appropriate.

D. The parties are ordered to E-file with the court and
exchange between themselves no later than January 27, 2020, a
statement designating portions of depositions intended to be
offered or read into evidence (except for portions to be used only
for impeachment or rebuttal).

E. The parties are ordered to E-file with the court and
exchange between themselves no later than January 27, 2020, the
portions of Answers to Interrogatories and/or Requests for
Admission which the respective parties intend to offer or read into
evidence at the trial (except portions to be used only for
impeachment or rebuttal).

F. Each party may submit proposed voir dire questions the

party would like the court to put to prospective jurors during jury

17

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

selection. Proposed voir dire should be submitted via ECF no later
than January 27, 2020.

G. Each party may submit a proposed verdict form that the
party would like the Court to use in this case. Proposed verdict
forms should be submitted via ECF no later than January 27, 2020.

H. In limine motions shall be E-filed separately on or
before January 23, 2020. Opposition briefs shall be E-filed on or
before January 28, 2020. No reply briefs may be filed.

XVII. SETTLEMENT NEGOTIATIONS

 

The parties have agreed to a private settlement conference
before Honorable Richard Gilbert, retired, on January 15, 2020.

No formal Settlement Conference will be set before a Judge of
this Court in this case at this time.

XVIII. AGREED STATEMENTS

 

See paragraph III, supra.

XIX. SEPARATE TRIAL OF ISSUES

 

Plaintiff and Defendants do not anticipate or request a
separate trial of any issues.

XX. IMPARTIAL EXPERTS/LIMITATION OF EXPERTS

 

None.
XXII. ATTORNEYS' FEES
The matter of the award of attorneys’ fees to prevailing
parties pursuant to statute will be handled by motion in accordance
with Local Rule 293.
XXII. MISCELLANEOUS
Plaintiff Luis Mendez is tetraplegic and with his current care
is presently unable to stay out of town overnight. He resides in

San Jose. Plaintiff requests that he be permitted to be absent

18

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

from the courtroom other than at the time of his testimony.
Counsel for the parties have discussed this and it is anticipated
they will be able to cooperate on the timing of his testimony to
ensure it can be completed in a single day. Plaintiff would also
request the assistance of the court in scheduling such testimony,
especially if the timing requires taking some witnesses out of
order. Plaintiff’s requests are granted.

XXIII. ESTIMATE OF TRIAL TIME/TRIAL DATE

 

The parties estimate ten (10) to thirteen (13) court days for
trial. Trial will commence on or about February 3, 2020, at 9:00
a.m. |

Counsel are to call Harry Vine, Courtroom Deputy, at
(916) 930-4091, one week prior to trial to ascertain the status of
the trial date.

XXIV. OBJECTIONS TO PRETRIAL ORDER

 

Each party is granted seven (7) days from the date of this
Pretrial Order to object or respond to it via ECF.

IT IS SO ORDERED.

DATED: December 20, 2019 AA PP} nL,

Ou N A. MENDEZ
United States District Judge

19

 
EXHIBIT A
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Douglas L. Gordon #163992
Lyndsie N. Russell #309262
MILES SEARS & EBANNI

2844 Fresno Street

Fresno, California 93721
(559) 486-5200

(559) 486-5240 - Fax

Attorneys for Plaintiff Luis Alberto Mendez Jimenez

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

SACRAMENTO DIVISION

LUIS ALBERTO MENDEZ JIMENEZ, Case No.: 2:18-CV-00044-JAM-KUN
Plaintiff,
PLAINTIFF’S LIST OF WITNESSES
Vv.
EXHIBIT A
THE REGENTS OF THE
UNIVERSITY OF CALIFORNIA;
DANIELLE DASS, LCSW;
CHARLENE WILLIAMS, N.P., Trial Date: February 3, 2020

Defendants.

 

 

 

 

NOTICE IS HEREBY GIVEN that Plaintiff LUIS ALBERTO MENDEZ JIMENEZ
will call the following witnesses to testify at the trial in this
matter:

Plaintiff and Family Member:

 

Luis Mendez
2390 Lucretia Avenue, Apt. 1511
San Jose, California 95122

Amelia Mendez

2390 Lucretia Avenue, Apt. 1511
San Jose, California 95122

Plaintiff’s List of Witnesses Page 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

///

Medical Witnesses:

 

Mark W. Hawk, M.D. (Via Video)

Kaiser Permanente - Sacramento Medical Center
2025 Morse Avenue

Sacramento, California 95825

Jason A. London, M.D. (Via Video)

Kaiser Permanente - South Sacramento Medical Center
6600 Bruceville Road

Sacramento, California 95823

Pradeep Kumar, M.D. (Via Video)
Fremont Hospital

39001 Sundale Drive

Fremont, California 94538

Miscellaneous Witnesses:

 

Deputy Sheriff Tinley Seitz

Rio Cosumnes Correctional Center
12500 Bruceville Road

Elk Grove, California 95757

Deputy Sheriff Alexander Egenberger
Rio Cosumnes Correctional Center
12500 Bruceville Road

Elk Grove, California 95757

Deputy Sheriff Jordan Lee

Rio Cosumnes Correctional Center
12500 Bruceville Road

Elk Grove, California 95757

Gregory Sokolov, M.D. (Via Video)
Jail Psychiatric Services
University of California, Davis
Department of Psychiatry

Davis, California

Plaintiff’s List of Witnesses

Page 2

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

///

Danielle Dass, LCSW

Jail Psychiatric Services
University of California, Davis
Department of Psychiatry

Davis, California

Charlene Williams, N.P.

Jail Psychiatric Services
University of California, Davis
Department of Psychiatry

Davis, California

Andrea Javist (Via Video)

Jail Psychiatric Services
University of California, Davis
Department of Psychiatry

Davis, California

Manjeet Kaur, R.N.
9948 Winkle Circle
Elk Grove, California 95757

Sandra Venus

Jail Psychiatric Services
University of California, Davis
Department of Psychiatry

Davis, California

Blizabeth Weeks, R.N.
9619 Hickory Railway
Elk Grove, California 95624

Ming-Huei Wu, R.N.
32 Shady River Circle
Sacramento, California 95831

Bruce C. Gage, M.D. (Via Video)
7802 Cody Street, W
Lakewood, Washington 98499

Jerry Elder (Via Deposition Transcript)
Jail Psychiatric Services

University of California, Davis
Department of Psychiatry

Davis, California

Plaintiff's List of Witnesses

Page 3

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24

 

 

John Villaroman

Jail Psychiatric Services
University of California, Davis
Department of Psychiatry

Davis, California

Plaintiff's Retained Expert Witnesses:

 

Philip Stanley
5440 46th Avenue SW
Seattle, Washington 98136

Cheryl D. Wills, M.D.
5247 Wilson Mills Road, PMB 452
Cleveland, Ohio 44143

Linda D. Olzack, R.N., B.S.N., P.H.N.,
OLZACK HEALTHCARE CONSULTING, INC.
1120 Commerce Avenue #15

Atwater, California 95301

Amy L. Magnusson, M.D.

Sharp Memorial Rehab. Hospital
2999 Health Center Drive

San Diego, California 92123

Tamorah Hunt, Ph.D.

FORMUZIS HUNT & LANNING INC

1851 East First Street, Suite 1160
Santa Ana, California 92705.

By:

C.L.C.P.

DATED: December 12, 2019 MILES, SEARS & EANNI

 

DOUGLAS L. GORDON
Attorneys for Plaintiff

Plaintiff's List of Witnesses

Page 4

 
EXHIBIT B
Exhibit B — Defendants’ Potential Trial Witness

10.

11.

12.

13.

14.

15.

16.

2519096.1

Joseph V. Penn, Ph.D., UTMB Correctional Managed Care, Director, Mental Health
Services, UTMB Department of Psychiatry, 200 River Pointe Drive, Suite 200, Conroe,
TX 77304.

Thomas Hedge, M.D., Northridge Hospital Medical Center, Center for Rehabilitation, 4th
Floor, IFL, 18300 Roscoe Blvd., Northridge, CA 91325.

Scott Kush, M.D., JD, MPH, Life Expectancy Group, 1370 Willow Road, Menlo Park,
CA 94025.

Mark Cohen, Cohen/Volk Economic Consulting Group, 1155 Alpine Road, Walnut
Creek, CA 94596.

Melissa Keddington, R.N., Quality Life Care Plans, Inc., 4175 E. La Palma Avenue,
Suite 270, Anaheim, CA 92807.

Robert Hales, M.D., Jail Psychiatric Services, UCDMC Department of Psychiatry, 2230
Stockton Blvd., Sacramento, CA 95817.

Andrea Javist, Jail Psychiatric Services, UCDMC Department of Psychiatry, 2230
Stockton Blvd., Sacramento, CA 95817.

Ming-Huei, Wu, c/o Correctional Health Services, Sacramento County Sheriff's
Department, 711 G Street, Sacramento, CA 95814.

Danielle Dass, LCSW, Jail Psychiatric Services, UCDMC Department of Psychiatry,
2230 Stockton Blvd., Sacramento, CA 95817.

Charlene Williams, NP, Jail Psychiatric Services, UCDMC Department of Psychiatry,
2230 Stockton Blvd., Sacramento, CA 95817.

Manjeet Kaur, RN, Correctional Health Services, Sacramento County Sheriff's
Department, 711 G Street, Sacramento, CA 95814.

Elizabeth Weeks, R.N., Correctional Health Services, Sacramento County Sheriff's
Department, 711 G Street, Sacramento, CA 95814.

Pradeep Kumar, M.D., Fremont Hospital, 39001 Sundale Dr., Fremont, CA 94538.
Jason London, M.D., Kaiser Permanente, 6600 Bruceville Rd., Sacramento, CA 95823.
Mark Hawk, M.D., Kaiser Permanente, 6600 Bruceville Rd., Sacramento, CA 95823.

Linton Holsenbeck, M.D., Narvaez Behavioral Health, 614 Tully Rd., San Jose, CA
95111.
Exhibit B — Defendants’ Potential Trial Witness

17. Deputy Tinley Seitz, Sacramento County Sheriff’s Department, 711 G Street,
Sacramento, CA 95814.

18. Deputy Alexander Egenberger, Sacramento County Sheriff’s Department, 711 G Street,
Sacramento, CA 95814.

19. Deputy Jordan Lee, Sacramento County Sheriff's Department, 711 G Street, Sacramento,
CA 95814.

20. Luis Alberto Mendez Jimenez, 2390 Lucretia Avenue, Apt. 1511, San Jose, CA 95122.

21. Alvino Mendez

22. Amelia Mendez, 2390 Lucretia Avenue, Apt. 1511, San Jose, CA 95122.

2519096.1
EXHIBIT C
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Douglas L. Gordon #163992
Lyndsie N. Russell #309262
MILES SEARS & EANNI

2844 Fresno Street

Fresno, California 93721
(559) 486-5200

(559) 486-5240 - Fax

Attorneys for Plaintiff Luis Alberto Mendez Jimenez

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

SACRAMENTO DIVISION

LUIS ALBERTO MENDEZ JIMENEZ, Case No.: 2:18-CV-00044-JAM-KJIN
Plaintiff,
PLAINTIFF’S LIST OF EXHIBITS
Vv.
EXHIBIT C

THE REGENTS OF THE
UNIVERSITY OF CALIFORNIA;
DANTELLE DASS, LCSW;
CHARLENE WILLIAMS, N.P., Trial Date: February 3, 2020

Defendants.

 

 

 

 

NOTICE IS HEREBY GIVEN that Plaintiff LUIS ALBERTO MENDEZ
JIMENEZ intends to offer the following exhibits into evidence at

trial in this matter:

1. JPS Policy and Procedure Manual - Bates JPS 1-395

2. JPS Performance Reviews - Bates JPS 396-524

3. Medical Records

4. Medical records/x-rays from Kaiser Permanente

5. Medical records from Santa Clara Valley Medical Center

Plaintiff's List of Exhibits Page l

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

6.

Psychological records from Emergency Psychiatric Services -

Santa Clara Valley Medical Center

7.

10.

ll.

12.

13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

23.

24.

25.

26.

27.

28.

Psychological records from Fremont Hospital

Psychological records from Narvaez Behavioral Health
Pharmacy records from Valley Specialty Center Pharmacy
Cosumnes Fire Department Report

CHS County Medical Records - Bates CO_000003-000191

CHS Appointment Log - Bates CO_ 430-444

Jail Telephone Calls - audio and transcripts - Bates CO_565
Contracts between Sacramento County and UC - Bates CO_192-249
Luis Mendez Jimenez court records Re 7/26/13 assault charge
Jail videos - CO_000001; CO_000002

Plaintiff’s Post-Accident photographs 092517

Plaintiff’s injury photographs

Plaintiff’s bedsore photographs July 2019

Plaintiff’s bedsore photographs October 2019

Plaintiff’s bedsore photographs November 2019

Plaintiff’s Pre-Accident photographs

Plaintiff’s injury photograph

IME Photographs by Linda Olzack, R.N. 052019

Photographs of prescription bottles

Control booth photographs-videos from County

RCCC inspection photographs 071018

RCCC inspection photographs by Phillip Stanley 071018

Plaintiff’s List of Exhibits Page 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

29.

30.

31.

32.

33.

34.

35.

36.

37.

38.

39.

40.

41.

42.

43.

44.

45.

46.

47.

48.

49,

950.

ol.

Plaintiff’s List of Exhibits

RCCC image from web

Report of Bruce Gage, M.D., date June 2016
Report of Eldon Vail, dated 2016

Report of Lindsay Hayes, dated November 2016
Report prepared by Philip Stanley

Report prepared by Cheryl Wills, M.D.

Report prepared by Linda D. Olazack, R.N.
Report prepared by Tamorah Hunt, Ph.D.

Report prepared by Amy L. Magnusson, M.D.
Report prepared by Joseph V. Penn, M.D.
Report prepared by Thomas L. Hedge, Jr., M.D.
Report prepared by Scott J. Kush, M.D.

Report prepared by Mark Cohen

Report prepared by Melissa A. Keddington, R.N.
Report prepared by Robert D. Canning, Ph.D.
Report prepared by Emily A. Keram, M.D.
Report prepared by David E. Raymond, Ph.D.
Plaintiff's immigration documents - U.S. Department of Justice,
United States Immigration Court

County Incident Report - Bates CO_ 250-276
County custody files - Bates CO_277-296
PF-lls - Bates CO_351-352

PF-5s - Bates CO_353-356

Logbooks - Bates CO_357-358

Page 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

52. County General Orders

~ Intake, Search, Reception - Bates CO_3104-3107

Psychiatric Services - Bates CO_3206-3207

Medical Intake Screening - CO_3212-3213

Health Records - CO_3219-3220

53. “Oxford Textbook of Correctional Psychiatry”

54. “Psychiatric Services in Jails and Prisons” ~— APA
55. “Suicide Prevention Resource Guide” ~ NCCHC.
DATED: December 12, 2019 MILES, SEARS & EANNI

By:

 

DOUGLAS L. GORDON
Attorneys for Plaintiff

Plaintiff's List of Exhibits

Page 4

 
EXHIBIT D
7

=O

—

J.

Exhibit D

Excerpts of Luis Mendez Jimenez’s Correctional Health Services Records
Excerpts of the Jail Psychiatric Services Policy & Procedure Manual

Excerpts of Luiz Mendez Jimenez’s Santa Clara Valley Medical Center Records
Excerpts of Luiz Mendez Jimenez’s Fremont Hospital Records

Excerpts of Luiz Mendez Jimenez’s Kaiser Permanente Records

Excerpts of Luis Mendez Jimenez’s Narvaez Behavioral Health Records
Excerpts of Luis Mendez Jimenez’s Emergency Psychiatric Services Records
Excerpts of Luis Mendez Jimenez’s Consumnes Fire Department Records
Defense Expert Mark Cohen’s Cost of Care for Luis Mendez Jimenez

Defense Expert Melissa Keddington’s Side by Side Chart of Future Medical Care

Needs and Costs

K.

Facility

2520527.1

L.

M
N.
O

wv

Selected Photographs of Rio Cosumnes Correctional Center’s KBN Housing

County Incident Report - Bates CO_250-276
County custody files - Bates CO_277-296
PF-11s - Bates CO_ 351-352

PF-5s - Bates CO_353-356

Logbooks - Bates CO_ 357-358
EXHIBIT E
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

Douglas L. Gordon #163992
Lyndsie N. Russell #309262
MILES SEARS & EANNI

2844 Fresno Street

Fresno, California 93721
(559) 486-5200

(559) 486-5240 — Fax

Attorneys for Plaintiff Luis Alberto Mendez Jimenez

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

SACRAMENTO DIVISION

LUIS ALBERTO MENDEZ JIMENEZ, Case No.: 2:18-CV-00044-JAM-KJN

Plaintiff,
PLAINTIFF’S DISCOVERY DOCUMENTS
LIST
Vv.
EXHIBIT E
THE REGENTS OF THE
UNIVERSITY OF CALIFORNIA;
DANIELLE DASS, LCSW;
CHARLENE WILLIAMS, N.P., Trial Date: February 3, 2020

Defendants.

 

 

 

 

NOTICE IS HEREBY GIVEN that Plaintiff LUIS ALBERTO MENDEZ JIMENEZ
intends to offer the following discovery documents into evidence at
trial in this matter:

Designation of Deposition Testimony taken by Video

Portions of the deposition via video of Mark Wade Hawk, M.D., taken
on February 13, 2019, as follows:

5:1-6:4; 6:9-8:20; 9:5-19; 9:23-10:13; 10:18-11:18; 12:24-16:23;

17:1-16; 18:9-22; 19:2-23:5; 23:9-27:13; 27:18-28:23; 29:6-23;

Plaintiff’s Discovery Documents List Page 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

30:7-39:22.

Portions of the deposition via video of Jason A. London, M.D.,
taken on June 7, 2019, as follows:

4:1-7:16; 8:1-22:2; 22:6-31:19; 31:24-38:20.

Portions of the deposition via video of Pradeep Kumar, M.D., taken
on April 17, 2019, as follows:

4:1-17; 4:20-22:16; 22:21-31:16 [removed from 31:10: “from ICE;
correct?” and removed from 31:12: “ICE”]; 31:20-33:6 [removed from
32:19: “by ICE”); 33:21-34:9; 34:12-35:1; 35:11-41:20; 42:1-48:22;
48:25-49:12; 49:15-50:4; 50:20-21 [removed from 50:21: “I represent the
County of”); 50:23-51:1; 51:3-63:25; 64:14-17 [removed from 64:14: “A

I remember the question.”].

Portions of the deposition via video of Bruce Gage, M.D., taken on
September 11, 2019, as follows:

7:7-17; 7:20-17:22; 18:18-19:4; 19:9-21; 20:14-21:16; 21:20-22:23;
23:4-18; 23:21-24:2; 24:18-21; 25:2-5; 26:9-27:1; 27:3-5; 27:9-29:7;
29:9-13; 29:22-30:10; 30:13-33:22; 34:1-35:4 [removed from 35:4: “What
were your recommendations for what”]; 35:10-16; 35:21-36:12; 36:21-

37:9; 37:17-39:7; 39:10-40:10; 40:13-41:3; 41:18-47:8.

///

Plaintiff's Discovery Documents List Page 2

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Portions of the deposition via video of Gregory Sokolov, M.D.,
taken on April 29, 2019, as follows:

6:15-18; 9:7-16; 10:6-25; 11:24-12:16; 13:11-25; 14:23-16:12;
17:4-9; 17:16-24 [removed from 17:24: “So this was an example of a”];
18:10-16; 19:23-20:10; 24:8-25:11 [removed from 25:11: “One of the”];
27:9-12; 27:18-22; 30:19-21; 30:25-31:1; 32:16-19; 35:11-15; 35:19-
36:1; 37:6-8; 37:11; 37:21-23; 38:1; 40:13-14; 40:17-22; 40:25-41:1;
41:24-42:2; 43:10-14; 43:17-21; 44:1-5; 44:12-19; 45:2-8; 45:14-18;
47:16-48:1; 48:5; 49:21-25 [removed from 49:25: “It is part of"]; 93:14-
19; 55:13-22; 56:14-16; 56:19-20; 57:2-7; 58:16-19; 59:4-10; 59:25-
60:13; 60:16-22; 60:25-61:18; 67:3-7; 68:1-2; 6©8:7-11; 68:25-69:4;
70:10-20; 78:1-8; 79:1-6; 80:5-6; 80:9-11 [removed from 80:11: “You are
going to have variability in”]; 82:6-12; 85:17-25; 86:17-19; 87:2-6;

94:4-95:10.

Portions of the deposition via video of Andrea Javist taken on May
16, 2018, as follows:

6:14-19; 9:21-23; 11:2; 17:20-19:7; 21:1-6; 22:16-21; 24:7-9;
25:18-24; 26:6-11; 29:14-22 [removed from 29:22: “And so they would
formally either go to the”’]; 32:18-24; 33:16-23; 35:18-22; 36:4-9;
36:12-19; 37:9-10; 37:20-23; 38:3-8 [removed from 38:8: “So if there’s
a concern raised from CHS’s”]; 39:2-7 [removed from 39:7: “And so it”];
39:16-21; 42:5-7; 42:12-16 [removed from 42:16: “So that’s when this

would come -- this”]; 43:5-13; 43:21-44:1; 44:6-9 [removed from 44:9:

Plaintiff's Discovery Documents List Page 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

“There are some forms”]; 44:23-45:5; 48:9-12; 48:19-22; 50:11-14; 51:1-
6; 51:17-52:15 [removed from 52:15: “Sometime they’ re”]; 55:3-7; 55:17-
56:4 [removed from 56:4: “So whoever’s making the”}; 58:6-19; 58:24-
59:12; 59:17-20; 60:1-6 [removed from 60:6: “But I can’t if they made
that”]; 61:7; 61:20-62:1; 62:12-14; 63:6-19; 64:1-2 [removed from 64:2:
“And they would --”"]; 65:19-66:2; 66:10-21; 67:6-11; 68:9-13; 69:12-
19; 70:15-20; 71:9-12; 71:23-72:3 [removed from 72:3: “They also have
a desktop at their”J; 73:1-3; 74:2-5; 74:9-19; 75:2-5; 75:22-76:1; 76:5-
6; 76:9-12; 76:17-18; 77:17-21; %77:23-78:7; 82:6-19 [removed from
82:19: “And that is, you know, that’s a”Jj; 83:1-2; 84:10-18; 85:7-15;
87:10-23; 88:24-89:8; 92:2-7; 94:5-14; 96:1-2; 96:21-24; 97:5-11;
97:19-24; 99:9-12; 99:16-18; 100:17-23; 101:25-102:4; 104:5-10; 105:9-
16; 105:25-106:4; 106:9-16; 106:21-107:1; 107:14-19; 114:4-7 [removed
from 114:7: “Well -- could you repeat the question?”]; 114:13-15;
114:20-115:1; 117:24-118:10; 120:23-25 [removed from 120:25: “Oh, well,
JBCT. We added the JBCT”]; 123:18-124:17; 125:11-21; 126:10-15; 126:24-
127:12; 128:8-13,; 129:3-6; 131:22-132:13; 135:3-14; 136:15-20; 139:21-
24; 142:9-17; 142:23-25; 143:14-18; 144:8-14; 146:6-12.

These are the portions of the above-mentioned transcript that

Plaintiff designates to offer at trial via video.

Designation of Deposition Testimony

 

Portions of the deposition of Jerry Elder taken on May 16, 2018,

to be read at trial as follows:

Plaintiff’s Discovery Documents List Page 4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

5:13-17; 8:24-9:12; 11:11-14; 13:19-25; 16:3-13; 19:9-18; 20:4-
11; 20:22-25; 21:1-8; 22:18-23:2; 2826-14.

These are the portions of the above-mentioned transcripts that
Plaintiff designates to offer at trial.

DATED: December 12, 2019 MILES, SEARS & EANNI

By:

 

DOUGLAS L. GORDON
Attorneys for Plaintiff

Plaintiff’s Discovery Documents List Page 5

 
EXHIBIT F
Exhibit F — Defendants Discovery Documents

Defendants intend to offer at trial portions of the depositions of the following witnesses:
1. Mendez, Amelia — 17:1-14; 26:22-27:17; 37:5-24.
2. Mendez, Luis — 47:21-51:14; 65:17-75:6.

Defendants intend to offer at trial portions of the depositions of the following witnesses, as
necessary for impeachment or rebuttal:

3. Canning, Robert

4. Cohen, Mark

5. Dass, Danielle

6. Egenberger, Alexander
7. Elder, Jerry

8. Griem, Darin

9, Hawk, Mark

10. Hedge, Thomas

11. Javist, Andrea

12. Kaur, Manjeet

13. Keddington, Melissa
14. London, Jason

15. Magnusson, Amy

16. Olzack, Linda

17. Penn, Joseph

18. Raymond, David

19. Roof, Jason

20. Seitz, Tinley

2520481.1
2520481.1

21.

22.

23.

24.

25.

26.

27.

28.

29.

Exhibit F — Defendants Discovery Documents

Sokolov, Gregory
Stanley, Phillip
Torgerson, David
Venus, Sandra
Wallace, Martin
Weeks, Elizabeth
Williams, Charlene
Wills, Cheryl

Wu, Ming-Huei
